DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 16 May 2022. Claims 1-7, and 9-20 are pending and have been examined. Hence, this action has been made FINAL.
Any objections/rejections not mentioned in this office action from the previous office action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendment filed 16 May 2022 has been entered. Claims 1-7, and 9-20 remain pending in the application.  Applicant’s amendments to the claims have NOT overcome each and every objection, and have NOT overcome each and every 35 U.S.C. 112(b) and 35 U.S.C. 101 rejection previously set forth in the Non-Final Office Action mailed 16 March 2022.  
Unless noted below in this Response to Amendments and Arguments section, an objection or 112(b) rejection previously set forth in the Non-Final Office Action mailed 16 March 2022 shall be considered overcome by Applicant’s amendments. 

Objections from Non-Final Office Action Mailed 16 March 2022
Claim 13 recites “one or more parts of speech and replacing one or more parts of speech” in lines 2 and 3 of the claim.  In the Non-Final Office Action mailed 16 March 2022, Examiner objected to the inclusion of the word “and” versus “or,” and while this limitation was neither addressed nor argued by Applicant in amendment, Examiner withdraws this objection.
Claim 15 recites “the various conversion methods” in lines 2 and 3 of the claim.  This should be changed to “the various sentence structure conversion methods” to reflect the terminology used in independent claim 1 and therefore establish proper antecedent basis for the claim.  This limitation was not addressed by Applicant in amendment.

112(b) Rejections from Non-Final Office Action Mailed 16 March 2022
Claim 9 recites the phrase “into the at least two sentences” in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not addressed by Applicant in amendment.
Regarding claims 9 and 17, Applicant argues that the second “and” in line 5 of the claim should not be changed to “or,” since the combination is with respect to all three options, hence the use of the term “and.”  Examiner respectfully disagrees with this assertion.  Claims 9 and 17 recite “or any combination of the deleting, replacing and splitting steps.”  Based on the plain meaning of the formal logic argument stated in this recitation, Examiner interprets the recitation that includes the word “and”  to mean that if the various conversion methods are executed, all three of the deleting, replacing and splitting steps will be executed, which in turn contradicts the preceding term “any combination” because it only encompasses one combination.  For example, using the phrase “any combination of A, B, and C,” the only possible combination is all three of A, B, and C.  Any combination of A, B, or C results in eight possible results of the combination of the three elements.  As such, both instances of the word “and” render the claim indefinite because it appears Applicant intends the claim to read “or.”  Hence, Examiner does not find Applicant’s arguments regarding claims 9 and 17 persuasive.



101 Rejections from Non-Final Office Action Mailed 16 March 2022
The amendments entailing the inclusion the former claim 8 limitations into independent claims 1, 16, and 20 do NOT overcome the 35 U.S.C. 101 rejections of claims 1-7, and 9-20 because they do not in any way address the reasons for rejection as detailed in the Non-Final Office Action mailed 16 March 2022, and further detailed in the 35 U.S.C. 101 Rejections section below.

Claim Objections
Claims 15 and 18 are objected to because of the following informalities: 
Claim 15 recites “the various conversion methods” in lines 2 and 3 of the claim.  This should be changed to “the various sentence structure conversion methods” to reflect the terminology used in independent claim 1 and therefore establish proper antecedent basis for the claim.
Claim 18 recites “adopting one into the at least two sentences” in line 2 of the claim.  This should be changed to “adopting one of the at least two sentences” to properly reflect what is intended in the limitation of the claim.  Examiner acknowledges that a recommendation was made in the Non-Final Office Action mailed 16 March 2022 to change this limitation so that it includes the word “into.”  This was a mistake, and should have read “of,” NOT “into.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the phrase “into the at least two sentences” in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claims 9 and 17, claims 9 and 17 recite “or any combination of the deleting, replacing and splitting steps.”  Based on the plain meaning of the formal logic argument stated in this recitation, Examiner interprets the recitation that includes the word “and” to mean that if the various conversion methods are executed, all three of the deleting, replacing and splitting steps will be executed, which in turn contradicts the preceding term “any combination,” because it only encompasses one combination.  For example, using the phrase “any combination of A, B, and C,” the only possible combination is all three of A, B, and C.  Any combination of A, B, or C results in eight possible results of the combination of the three elements.  Therefore, the word “and” renders the claim indefinite because it appears Applicant intends the claim to read “or.”  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, and 9-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter, namely an abstract idea without significantly more.  
Independent claims 1, 16, and 20 recite a computer-implemented method, a computer program product, or a computer processing system, respectively, “for determining support of a hypothesis by opinion sentences, comprising: converting sentence structures in the opinion sentences using various sentence structure conversion methods to obtain converted opinion sentences; for each of the converted opinion sentences, calculating a value of a difference between a manually defined proximity label value indicating a proximity to the hypothesis and an intermediate score before and after a conversion by a processor-based text analysis engine; for each of the converted opinion sentences, adopting the conversion responsive to a pre-defined condition being met relative to the difference, and adopting the opinion sentence corresponding thereto instead of the conversion responsive to the pre-defined condition being unmet; creating sub-opinions using at least one of the various sentence structure conversion methods applied to adopted ones of conversions and the opinion sentences, and obtaining an intermediate score for each of the sub-opinions by inputting the sub-opinions to the processor­ based text analysis engine; and representing an amount of support for the hypothesis by obtaining and displaying a final score for each of the adopted ones of the conversions and the opinion sentences based on the intermediate scores for the sub-opinions and for the adopted ones of the conversions and the opinion sentences, wherein the intermediate score for the sub-opinions is calculated using the various sentence structure conversion methods used to obtain the modified opinion sentences.” 
As drafted, the limitations of “determining support of a hypothesis […], converting sentence structures […], adopting the conversion […], adopting the opinion sentence […], creating sub-opinions […],” and “representing an amount of support for the hypothesis […]” all describe abstract ideas; in particular, mental processes, embodied, for example, in the daily work of a supervising editor of an editorial publication who could regularly perform those limitations manually with a general purpose computer.  The supervising editor would determine support of hypotheses by opinion sentences in his or his or her daily work, and could convert sentence structures in opinion sentences using various sentence structure conversion methods to obtain converted opinion sentences in his or her suggested edits for an author’s editorial piece.  For each of the proposed edits (converted opinion sentences), the editor could calculate a value of a difference between a score or rating (manually defined proximity label value indicating a proximity to the hypothesis) for an intermediate score before and after the proposed edits, and adopt the edit(s) responsive to a pre-defined condition being met relative to the difference between the scores, and adopt the edit(s) corresponding thereto. In this process, the editor could break up opinions in compound sentences containing more than one opinion into two or more sentences (create sub-opinions) using various sentence structure conversion methods and in the process, obtain an intermediate score for each of the sub-opinions by repeating the scoring process above and finally represent an overall amount of support for the editorial’s hypothesis by obtaining and displaying a final score for each of the adopted edits based on the intermediate scores for the sub-opinions and for the adopted edits.  
All of the limitations above encompass a process a human can discern mentally using pen and paper, regardless of the fact that the claim limitations may use a computer or processor-based “engine” to perform the process (see MPEP 2106.04(a)(2)(III)(C)).
As drafted, the limitations of “calculating a value […],” “obtaining an intermediate score […]” and “is calculated using […],”all describe abstract ideas; in particular, mathematical concepts.  Examples of how these concepts can be performed by a human are given in the preceding paragraph.  Again, all of the limitations encompass a process a human can discern mentally using pen and paper, regardless of the fact that the claim limitations may use a computer or processor-based “engine” to perform the process (see MPEP 2106.04(a)(2)(III)(C)).
Regarding claim 20, the limitation of “run the program code stored on the memory device […], relates to insignificant extra-solution activity (see MPEP 2106.05(g)); in particular, the post-solution activity of insignificant computer implementation serving as mere instructions to apply a judicial exception to a general hardware-processor.  
Furthermore, the above judicial exception examples are not integrated into a practical application.  Paragraph [0029] of the as-filed specification describes use of a hardware processor for computing.  As mentioned above, the additional element of performing the process using a computer or general-purpose processor (i.e. applying a judicial exception using a computer component) cannot provide an inventive concept.  Also, the claimed invention does not claim a particular solution to a problem or a particular way to achieve a desired outcome (see MPEP 2106.05(f)(1)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the as-drafted claim limitations do not recite additional elements that are sufficient to amount to significantly more than the judicial exception, thereby making the claimed invention(s) ineligible for patenting.
Regarding dependent claim 2, the claimed invention identifies the sentence structures using a “machine learning process.”  Since no description of the machine learning process is provided, Examiner interprets using a “machine learning process” to mean using a general purpose processor for computing.  Identifying sentence structures in opinion sentences reads on a human editing an editorial text.  
Regarding dependent claim 3, the claimed invention represents a proximity of an opinion sentence to a hypothesis, with the proximity represented in a value constrained within a predetermined range.  This reads on a human editing an editorial text using a value-based scoring system.  
Regarding dependent claim 6, the claimed invention uses an intermediate score as a final score if there are no “parallel expressions.”  This reads on a human editing an editorial text using a value-based scoring system.  
Regarding dependent claims 9 and 17, the claimed inventions delete or replace a part of a sentence, or split an expression in two or more.  This reads on a human editing an editorial text.  
Regarding dependent claim 10, the claimed invention deletes an adjective clause including a conjunction.  This reads on a human editing an editorial text.  
Regarding dependent claim 11, the claimed invention replaces a noun phrase.  This reads on a human editing an editorial text.  
Regarding dependent claims 12 and 18, the claimed inventions adopt sentences yielding a highest intermediate score.  This reads on a human editing an editorial text using a value-based scoring system.  
Regarding dependent claims 13 and 19, the claimed inventions delete and replace parts of speech.  This reads on a human editing an editorial text.  
All of the as-claimed inventions listed above (claims 2-3, 6, 9-13, and 17-19) relate to abstract ideas - mental processes, regardless of the fact that the claim limitations may use a computer or processor-based “engine” to perform the process(es).  All of the limitations encompass a process a human can discern mentally using pen and paper.  Furthermore, these claims do not remedy the judicial exception being integrated into a practical application and fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding dependent claim 4, the claimed invention calculates a similarity using an “artificial intelligence based system”.  Since no description of the artificial intelligence based system is provided, Examiner interprets using an “artificial intelligence based system” to mean using a general purpose processor for computing.  Calculating such a similarity reads on a human editing an editorial text using a value-based scoring system.  
Regarding dependent claim 5, the claimed invention splits a parallel expression (a mental process) and weights a final score.  This reads on a human editing an editorial text using a value-based scoring system.  
Regarding dependent claim 7, the claimed invention relates to a mathematical conditional inequality.  This reads on a human editing an editorial text using a value-based scoring system.  
Regarding dependent claim 14, the claimed invention controls a hardware-based object to transform the hardware-based object from a first state to a second state, responsive to the final score exceeding a threshold amount.  Claim 14’s first limitation of controlling a hardware-based object to transform the hardware-based object from a first state to a second state, relates to insignificant extra-solution activity (see MPEP 2106.05(g)); in particular, the post-solution activity of insignificant computer implementation serving as mere instructions to apply a judicial exception to a “hardware-based object.”  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  Claim 14’s second limitation related to the hardware-based object being responsive to the score exceeding a threshold amount relates to a mathematical conditional inequality.  This reads on a human changing a scoreboard in a tennis match to reflect that a fifth set (third set for women) has entered a tie-breaker scenario if the score of the set is 6-6.  
Regarding dependent claim 15, the claimed invention creates combined sub-opinions (a mental process) and determines the intermediate score.  This reads on a human editing an editorial text using a value-based scoring system.  
All of the as-claimed inventions listed above (claims 4-5, 7, and 14-15) relate to abstract ideas - mathematical concepts, with claims 5 and 15 additionally relating to abstract ideas – mental processes, as noted above, regardless of the fact that the claim limitations may use a computer or processor-based “engine” to perform the process(es).  All of the limitations encompass a process a human can discern mentally using pen and paper.  Furthermore, these claims do not remedy the judicial exception being integrated into a practical application and fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Allowable Subject Matter
Claims 15 and 18 would be allowable if rewritten or amended to overcome all objections previously set forth in this office action.
Claims 6, 9, 12, 15, 17-18 would be allowable if rewritten or amended to overcome all rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, previously set forth in this office action.
Claims 1-7, and 9-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record Dubey et al. (“IMPLICIT RATINGS”) is cited to disclose a ratings analyzer that may determine that a discrepancy exists if a quantifiable hardware processor-defined implicit user rating (see Col 2:42-46) differs from a quantifiable manually-defined user review (see Col 3:10-15) according to a predetermined threshold amount. The difference between the implicit user rating and user review is calculated and then compared to the predetermined threshold (see Col 12:67 – Col 13:5). If a discrepancy exists, the ratings analyzer may remove a user review.  However, if a discrepancy does not exist, then the ratings analyzer takes no action (see Col 13:5-13).  However, Dubey et al. does not specifically teach “for each of the converted opinion sentences, calculating a value of a difference between a manually defined proximity label value indicating a proximity to the hypothesis and an intermediate score before and after a conversion by a processor-based text analysis engine; for each of the converted opinion sentences, adopting the conversion responsive to a pre- defined condition being met relative to the difference, and adopting the opinion sentence corresponding thereto instead of the conversion responsive to the pre-defined condition being unmet.”
Bai et al. (”SYSTEM AND METHOD FOR SEGMENTING A SENTENCE”) is cited to disclose a method that identifies phrases in a sentence and replaces said phrases with relevant derivative phrases (converting sentence structures in the sentences) to create new modified sentences (converted sentences) and selects the best conversion(s) based on a processor-determined evaluation score (using various methods; see [0009] identifying a sentence phrase, determining phrases semantically associated, and modified sentences generated by replacing phrase).
Bai further discloses a method of sentence segmenting and modification based on evaluating an original unmodified sentence (herein referred to as original sentence) and calculating a score for the original sentence and at least one of a modification (conversion) of the original sentence (herein referred to as converted sentence), with the conversion being performed by a processor running the method.  In the method, a difference between the scores of the original sentence and the converted sentence is calculated (see [0028] difference between scores determined) and if the difference exceeds a threshold range (see [0027] threshold determined), the sentence conversion is not adopted (see [0028] segmentation unit determines proper segmentation path).  Accordingly, the converse is true if the difference is within the threshold range.
Chen et al. (“MANAGING OPINION DATA”) is cited to disclose a method and apparatus for managing opinion data that inputs opinion sentences into a natural language processing model (machine learning process; see [0038] opinion sentence parsed using NLP model) that parses and scores the opinion sentences based on the words’ parts of speech (see [0040] & [0042] opinion words scored based on part of speech - noun, verb, adjective, adverb, conjunction) and determines the relationship between the words using syntactic parsing (identifies sentence structure in the opinion sentences; see [0045] relationship between nouns and adjectives in opinion sentence determined through syntactic parsing).  
Yi et al. (“Method And System For Extracting Opinions From Text Documents”) is cited to disclose a computer implemented method and system for extracting opinions from text documents (processor-based text analysis engine; see Col 4:32-41) wherein an opinion sentence containing two opinions is parsed into two opinion sentences (creating sub-opinions using at least one of the various sentence structure conversion methods applied to adopted ones of conversions and the opinion sentences; see Col 4:49-62) and each the two opinion sentences are individually scored based on relevance (obtaining an intermediate score for each of the sub-opinions; see Col 3:35-43).
Ishikawa et al. (“EXTRACTING IMPORTANT SENTENCES FROM DOCUMENTS TO ANSWER HYPOTHESIS THAT INCLUDE CAUSES AND CONSEQUENCES”) is cited to disclose a method for validating a hypothesis by extracting both a set of opinion sentences from documents in a database and a set of sentences that are related to words in the hypothesis. The method then extracts and displays sentences included in the sets as opinion sentences in relation to the hypothesis sentence.
However, none of these cited references either alone or in combination thereof teaches or makes obvious the combination of limitations as recited in the independent claims; specifically, the limitation(s) as noted above: “for each of the converted opinion sentences, calculating a value of a difference between a manually defined proximity label value indicating a proximity to the hypothesis and an intermediate score before and after a conversion by a processor-based text analysis engine; for each of the converted opinion sentences, adopting the conversion responsive to a pre- defined condition being met relative to the difference, and adopting the opinion sentence corresponding thereto instead of the conversion responsive to the pre-defined condition being unmet; creating sub-opinions using at least one of the various sentence structure conversion methods applied to adopted ones of conversions and the opinion sentences, and obtaining an intermediate score for each of the sub-opinions by inputting the sub-opinions to the processor-based text analysis engine.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G. ZELLER whose telephone number is (571) 272-5765. The examiner can normally be reached Monday - Thursday 10:00 AM - 7:30 PM and every other Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON G ZELLER/
Examiner, Art Unit 2659    
                                                                                                                                                                                                     18 July 2022

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659